Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 1 of 34 PageID #: 90




                         Exhibit 2
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 2 of 34 PageID #: 91




 1                          UNITED STATES DISTRICT COURT

 2                            DISTRICT OF SOUTH DAKOTA

 3                                 NORTHERN DIVISION

 4      * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
                                        *
 5      UNITED STATES OF AMERICA,       *       1:11-CR-10022-CBK
                                        *
 6            Plaintiff,                *
                                        *     Aberdeen, South Dakota
 7      -vs-                            *
                                        *           May 10, 2021
 8      KENDALL LEE WHITE TAIL,         *
                                        *
 9            Defendant.                *
                                        *
10      * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

11                               TRANSCRIPT OF
                SUPERVISED RELEASE REVOCATION SENTENCING HEARING
12
                    BEFORE THE HONORABLE CHARLES B. KORNMANN
13                         UNITED STATES DISTRICT JUDGE

14                               * * * * * * * * * *

15      APPEARANCES:

16      Counsel for Plaintiff:       MR. TIMOTHY M. MAHER
                                     Supervisory Assistant United
17                                   States Attorney
                                     225 South Pierre Street, #337
18                                   Pierre, South Dakota 57501

19      Counsel for Defendant:       MR. RANDALL B. TURNER
                                     Assistant Federal Public Defender
20                                   101 South Pierre Street, Third Floor
                                     Pierre, South Dakota 57501
21
        Court Reporter:              Connie J. Heckenlaible, RPR
22                                   Official Court Reporter
                                     225 S. Pierre Street, #217
23                                   Post Office Box 7147
                                     Pierre, South Dakota 57501
24

25




                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 3 of 34 PageID #: 92
                                                                                2




 1                           May 10, 2021

 2             MR. TURNER:     We need a Defendant, Your Honor.

 3             THE COURT:     He should have been in the courtroom.

 4    We're starting right on time, 12:30.

 5             (Brief pause.)

 6             THE CLERK:     They're bringing him in, Judge.

 7             THE COURT:     Okay.

 8             MR. MAHER:     Your Honor, I have a question.

 9             THE COURT:     Yes, sir.

10             MR. MAHER:     Today may I remain seated to address the

11    Court to stay oriented to the microphone or do you want --

12             THE COURT:     Yes -- yes, you may.

13             MR. MAHER:     Thank you.

14             THE COURT:     And you have been fully vaccinated as you

15    told me?

16             MR. MAHER:     Yes, Your Honor.

17             THE COURT:     Mr. Turner, that's true of you also?

18             MR. TURNER:     Yes, Your Honor.

19             THE COURT:     Okay.   And I know that the court reporter

20    and the clerk have been.

21             We're not allowing anybody in the courtroom or chambers

22    who have not been fully vaccinated.

23             Be sure to have the Defendant in the courtroom ready to

24    go on time, Marshal.

25             DUSM KINNEY:     On my schedule, sir, it says "bond" --



                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 4 of 34 PageID #: 93
                                                                                3




 1             THE COURT:     It says what?

 2             DUSM KINNEY It said "bond".       So we just have to get our

 3    paperwork straightened out.

 4             THE COURT:     It says "bond"?

 5             DUSM KINNEY:     Yes, sir.

 6             THE COURT:     What does that mean?

 7             DUSM KINNEY:     It means that he was out on this -- out

 8    on bond.   We thought he was going to show up on his own.

 9             THE COURT:     Well, I don't think that's right.        He's

10    been in custody.

11             DUSM KINNEY:     Yeah, that's correct.      Yep.

12             THE COURT:     And you have been fully vaccinated, ma'am?

13             DUSM KINNEY:     Me?

14             THE COURT:     Yes.

15             DUSM KINNEY:     Sir, I respectfully decline to answer

16    that.

17             THE COURT:     All right.    You may leave the courtroom

18    immediately.

19             DUSM KINNEY:     Okay, sir, I'll have to take him with me

20    then.

21             THE COURT:     No, you won't.    I told the Marshal what to

22    do on that and you should follow those orders.

23             DUSM KINNEY:     Go back and tell Kolb, please.

24             May we have --

25             THE COURT:     Don't come in this courtroom again unless



                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 5 of 34 PageID #: 94
                                                                                4




 1    you're fully vaccinated.        Do you understand that?

 2             DUSM KINNEY:     Yes, sir.

 3             THE COURT:     All right.    You may leave.

 4             Leave the Defendant where he is.

 5             DUSM KINNEY:     Judge, I can't leave him alone.

 6             THE COURT:     Yes, you're going to do exactly what I tell

 7    you to do or you will be in custody yourself.          If you don't

 8    have a marshal here that's fully vaccinated, that's your

 9    problem, not mine.

10             You may leave, ma'am.

11             DUSM KINNEY:     Judge, I can't leave a prisoner in here.

12             THE COURT:     Yes, you will.    I'm going to give you 10

13    seconds to leave this courtroom.

14             (Brief pause.)

15             THE COURT:     Don't come back here unless you're fully

16    vaccinated.

17             What's your name?

18             DUSM KINNEY:     Deputy Kara Kinney.

19             THE COURT:     Okay.

20             DUSM KINNEY:     I'm going in my -- can you come relieve

21    me?   He can't be left sitting alone.

22             THE COURT:     Have you been fully vaccinated?

23             DUSM KOLB:     Yes.

24             THE COURT:     Okay.   Thank you.    Appreciate that.

25             I told -- I told the Marshal -- he sent me an email



                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 6 of 34 PageID #: 95
                                                                                5




 1    sometime ago and I told him I don't want anybody in the

 2    courtroom, including U.S. Marshals, who have not been fully

 3    vaccinated.

 4              DUSM KOLB:   Okay.

 5              THE COURT:   She should not have shown up here today.

 6              DUSM KOLB:   Okay.    I wasn't aware of that that she

 7    wasn't.

 8              THE COURT:   Oh, okay.    The Marshal didn't pass that on

 9    to you?

10              DUSM KOLB:   Okay.    I'll do that.

11              THE COURT:   Yeah.    Thank you.    Appreciate it.     Okay.

12              All right.   This is a hearing in the case of United

13    States of America versus Kendall Lee White Tail.           He is

14    personally present with his attorney -- excuse me -- Randy

15    Turner; and the Government is represented by Assistant United

16    States Attorney Tim Maher.

17              Mr. White Tail, did you read and receive a copy of the

18    Supplemental Presentence Investigation Report and the Addendum

19    as prepared and filed by the probation officer and the report

20    from -- or the progress report, I guess, from the Rosebud Sioux

21    Tribe Methamphetamine Program?        I think that's -- oh, and the

22    Report and Recommendations from the Magistrate Judge, which is

23    Doc 136; and the Fourth Petition to Revoke your supervised

24    release.

25              Did you read and receive a copy of all those items,



                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 7 of 34 PageID #: 96
                                                                                 6




 1    sir?

 2             THE DEFENDANT:     Yes.

 3             THE COURT:    Is that true of counsel for both sides as

 4    well?

 5             MR. MAHER:    Yes, Your Honor.

 6             MR. TURNER:    Yes, Your Honor.

 7             THE COURT:    And likewise, I have read and received a

 8    copy of all those items.

 9             Now, he had previous revocations.         On the first

10    revocation, he received a sentence of seven months; the second

11    revocation proceeding, he was sentenced to a period of custody

12    of nine months; and on the third revocation, he was sentenced

13    to a period of custody of 15 months.         He's been in custody 71

14    days.   There are no objections filed.

15             Is there anything other that either side has by way of

16    evidence?

17             MR. MAHER:    None from the Government, Your Honor.

18             MR. TURNER:    I do, Your Honor.

19             THE COURT:    Okay.

20             MR. TURNER:    I would call Ed Parsells to the stand.            He

21    just assured me he's been fully vaccinated.

22             THE COURT:    Who is he, sir?

23             MR. TURNER:    Ed Parsells is -- he's the program

24    director at the Rosebud Sioux Tribe Methamphetamine Treatment

25    Center, although that's up in the air.         I'll have him describe



                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 8 of 34 PageID #: 97
                                                                                7




 1    that.     He's an expert on treatment.

 2              THE COURT:     That's fine.    You may do that.

 3              MR. TURNER:     Thank you.    Ed Parsells.   And he did the

 4    progress note that we filed earlier.

 5              THE COURT:     Yes.

 6              MR. TURNER:     Thank you.

 7              ED PARSELLS, DEFENDANT'S WITNESS, SWORN

 8              THE WITNESS:     My last name is P-A-R-S-E-L-L-S.

 9                         DIRECT EXAMINATION

10    Q   (By MR. TURNER)      Your first name is Ed, right?

11    A   Ed.

12    Q   Ed, would you just tell us what your back -- your education

13    background is.

14    A   I have a bachelors of science in behavioral sciences, a

15    double major, and also Bible theology.

16    Q   Okay.   What's your current position?

17    A   It's called the unit supervisor of the Rosebud Sioux Tribe's

18    Long Term Meth Rehabilitation Program, basically administrator

19    and clinical supervisor.

20    Q   How long have you been involved in helping people with

21    addictions?

22    A   I had my first full-time job in 1981.

23    Q   Okay.

24    A   Been in the field continuously ever since.

25    Q   How long have you been down at Rosebud?



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 9 of 34 PageID #: 98
                                                                                8




 1    A   This -- it's a little complicated.        This last time I came --

 2    I was working for the federal government in Indian Health

 3    Services, a substance abuse specialist, until 2002.            I came

 4    back to the Rosebud in 2002, and have worked continuously on

 5    the Rosebud Reservation in a variety of capacity, all of them

 6    in providing substance abuse services since then.

 7    Q   Okay.

 8    A   Most recently, 2016, I was asked to evaluate the Tribe's

 9    meth rehab program that ended its funding.          I evaluated the

10    program and they asked me if I would be willing to serve as the

11    director.    So I did.    Since 2016 I've been the director of the

12    meth rehab program.

13    Q   Now, I understand in the past that there have been some

14    problems with funding.      Is there currently a problem with

15    funding?

16    A   Just that we have too much money and not enough staff of

17    people applying to hire.      We have a surplus of funding right

18    now.

19    Q   Okay.   So -- and as I understand it, the program is in a bit

20    of flux.    Would you please tell me what that is.

21    A   It's very complicated, but the executive director of the

22    Tribe's alcohol and drug treatment program philosophically

23    opposes the funding sources.       One of them, we had a million

24    dollar contract with the State of South Dakota to provide meth

25    treatment services in year one.        In year two, that was reduced



                             CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 10 of 34 PageID #: 99
                                                                                 9




 1    to 660,000 because we weren't using it.          The executive director

 2    opposes that contract.       And we also have --

 3              THE COURT:     Who is this person, sir?

 4              THE WITNESS:     Her name is Marcita Eagle Bear.

 5              THE COURT:     She's the executive director of what?

 6              THE WITNESS:     The Rosebud Sioux Tribe's Alcohol and

 7    Drug Treatment Program.       We are a subcomponent within her

 8    organization.

 9              THE COURT:     She doesn't want you to be operating?

10              THE WITNESS:     She doesn't want state funding.       She says

11    it compromises tribal sovereignty.

12              So recently, April 22nd, the Tribe removed the meth

13    program out from under her authority and placed it under health

14    administration.     So the Tribe's health administration is now

15    going to provide oversight for the meth treatment program.

16              It's caused a lot of stress, many staff have left.           And

17    I'm -- I'm uncertain if I'm going to stay past May 22nd.

18    Q   (By MR. TURNER) Okay.      Is -- tell me if you're operating and

19    if so, whether you have actual patients in an inpatient

20    capacity there.

21    A   Yes, we are operating right now.        I have a contract

22    credentialed supervisor and we have a full staff, but no

23    full-time counselor right now.        But we are -- we are operating.

24              We have three -- three patients right now.          And we were

25    supposed to have an admission day today, but everything is kind



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 11 of 34 PageID #: 100
                                                                                  10




 1     of put on hold.

 2     Q   Because --

 3     A   We do have the three in-house right now.         We're going to

 4     keep them and continue to treat them as long as I'm there.

 5     Q   Okay.    And because of these changes, as I understand it,

 6     Kendall had to go back to the Winner County Jail for a while

 7     and you had to provide services remotely.          Can you explain

 8     that.

 9     A   Right.    He -- well, we weren't sure exactly what our future

10     held, but I think they're going to try to keep the program

11     going.      But we did, we let all of the patients go.       Some of

12     them we transferred to outpatient services and Kendall

13     evidently didn't qualify.       We had some on federal supervision

14     also that went to outpatient services and our staff provided

15     those outpatient services.

16              But Kendall was not allowed to participate in that

17     program so he was incarcerated.        But we're -- we're hoping --

18     and a footnote, I have decided to go ahead and reengage my

19     private practice so I will be doing a meth residential

20     treatment program hopefully in June and I do have a facility

21     and we're moving in that direction.

22     Q   And would that be on the Rosebud Reservation?

23     A   Yes, in Mission, South Dakota.

24     Q   All right.    And if that is going, who might be able to take

25     Kendall; would that be you or would that be the meth --



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 12 of 34 PageID #: 101
                                                                                  11




 1     A   Yes, our program is called Lakota Care and it was my private

 2     practice, I have that.      And I will have a staff -- a

 3     credentialed staff.      We'll be accredited by the State of South

 4     Dakota.

 5     Q   It will be residential?

 6     A   It will be residential, yes.

 7     Q   Okay.    Now, when we first got -- and to back up a little bit

 8     about the program down there, has it won some awards or does it

 9     have some recognition as a model program?

10     A   Yes.    I had the good fortune of being surrounded by some

11     really high caliber experts in the field.          Cardwell Nuckols is

12     a leading neuroscientist, a researcher.         He's well published

13     for meth and opioid -- treating meth and opioid addiction.             I

14     met him, he was intrigued by our program and he kind of adopted

15     us, made himself available.       He served as a mentor since the

16     beginning.     So he's helped shape and make sure that our program

17     is -- it meets the highest standards as far as, you know, how

18     we operate.     He's still a part of our program.

19                And the Rosebud Hospital was going under so they

20     contracted with Boston Mass General Hospital to provide

21     physicians.     Those physicians were also available to our

22     program.     And they serve as the medical director.        We call them

23     the Boston docs.     They come from Harvard -- or Boston Mass

24     General.     Some of them are actually faculty at Harvard Medical

25     School.



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 13 of 34 PageID #: 102
                                                                                    12




 1              So we've been involved with them for about five years.

 2     Boston Mass General asked me to go to their hospital in Boston

 3     and train their physicians, nurses, and anybody else on staff

 4     that was interested in how we did meth.         They don't have a big

 5     problem with meth up there, it's an emerging problem, so they

 6     asked me to come and I spent three days teaching in there.               I

 7     didn't realize that Harvard Medical School had staff and

 8     faculty in attendance, but evidently we got talked about.

 9              I got a call from the White House.         And they

10     evidently -- when Trump came on, he wanted to know what was

11     working in the field.      He contacted Harvard Medical School.

12     And they recommended and referred our program to him.            So --

13     Q   So you are training on the best practices for the continuum

14     of care for meth treatment, it sounds like?

15     A   Yeah, SAMHSA, the national -- the federal agency for

16     substance abuse and mental health, they want to publish a

17     treatment guide for treating methamphetamine.          So they did a

18     search nationwide.     And our program was one of three that was

19     selected as a model treatment program for stimulant use.

20     Q   And so when you go train people, it's a couple of days it

21     sounds like of training other people how to treat people for

22     meth?

23     A   I do two-hour Zoom webinars, up to three days of on-site

24     training to train other treatment programs on how we

25     effectively treat methamphetamine.



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 14 of 34 PageID #: 103
                                                                                  13




 1     Q   Okay.   Ed, when we first got Kendall into treatment -- and

 2     he's been asking our office for treatment during all these

 3     prior revocations, we managed to get him in and I was under the

 4     impression and in fact in the presenting situation, it mentions

 5     16 weeks of residential meth specific treatment and he started

 6     in December, which he would have been done before today which

 7     was kind of my thought.      Can you tell me why that's not the

 8     case for Kendall?

 9     A   I want to first apologize I didn't make that more clear.

10     The minimum for our program is four months, sixteen weeks.             The

11     maximum is one year.      So our program is literally from four

12     months to one year long.

13     Q   Where is Kendall in that -- in that continuum, in that

14     process?

15     A   Okay.   So if somebody comes to us highly motivated with

16     minimal cognitive impairment or residual brain damage literally

17     from the meth, they potentially could be treated in four

18     months.     If there's cognitive impairment, meth related

19     psychosis, protracted withdrawal, post-acute withdrawal, if

20     there are psychiatric issues at work, those have to be worked

21     through before they can effectively begin treatment.

22               Kendall came to us -- he obviously had some good

23     upbringing.     He's got some social skills.       He was polite,

24     cordial, and we call it using compliance as a defense.            He

25     would flatter.     He would compliment, and he would tell us



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 15 of 34 PageID #: 104
                                                                                  14




 1     exactly what he thought we wanted to hear.          But we perceive

 2     that as superficial because the content of his engagement in

 3     therapy as well as his written assignments were superficial so

 4     we knew there were issues there.

 5              The other thing he seems to have been cognitively

 6     impaired and also amnestic disorder.         We didn't know if it was

 7     related to meth or some other issue, but he does have memory

 8     problems.

 9              So the psychologist is meeting with him weekly

10     evaluating him, attempting to engage.         He was having episodes

11     of depression and also PTSD, nightmares, night terrors, and

12     mood disturbance that seemed to progress.          I mean, he was

13     suppressing them when he first got to us, but you can only do

14     that for so long.

15              We got him in December and by the end of January, he

16     had a couple of severe anxiety attacks.         And the last one -- he

17     had three serious anxiety attacks.        The last one was scary.          I

18     had a staff quit, a staff resign over that encounter.            She was

19     afraid of him.     But -- he was not out of control, but he was

20     refusing directives and in a hyper state emotionally, very

21     distraught and upset and angry.        I came in late that night -- I

22     believe it was a Saturday night -- and I escorted him to the

23     emergency room.     And he had to be medicated.

24              And then the doctor started adjusting his medications.

25     They'd been adjusting it before, but with the psychologist --



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 16 of 34 PageID #: 105
                                                                                  15




 1     we have two psychologists on staff -- and the psychologist

 2     worked with the emergency room physician and they put him on

 3     some really psychotropics, antipsychotic medication, he seemed

 4     to be cognitively impaired with paranoia, mood disturbance and

 5     rational reasoning were diminished.

 6                So they put him on this new medication, which he

 7     responded fairly well to.       They've been adjusting it.       And I

 8     believe it was two weeks ago or might be three weeks now, I

 9     don't remember exact date, but Dr. Foster, our psychologist,

10     met with him and she said for the first time she believed he

11     was now ready to engage treatment.

12     Q   So I take it from that, I mean, you mention that he seemed

13     to have a good upbringing, but I look at his history and it's

14     awful, I mean he grew up with violence in the home and

15     obviously he's turned to drugs and alcohol.          Are you saying

16     that there's been breakthroughs and that some of that stuff is

17     finally coming out?

18     A   Superficially he knows how to be polite.         Deep down there's

19     a dark side to Kendall.      And the psychologist believes a lot of

20     that is rooted in childhood trauma, abuse, and other things

21     that he's been exposed to in childhood that we're hoping to

22     treat.

23     Q   Have you seen progress; have you had breakthroughs?

24     A   Yes.    Yes.   Especially most recently.     Like within the last

25     30 days that we had him, the psychologist said he was opening



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 17 of 34 PageID #: 106
                                                                                  16




 1     up to some of that trauma.       He refused to talk about it

 2     previously.

 3     Q   If you get your own residential care open, are you willing

 4     to accept Kendall as a patient in a residential, you know, it's

 5     not in custody, but it's a controlled environment and continue

 6     with his treatment?

 7     A   Absolutely.    I think he has the potential of being a success

 8     story for meth treatment.       I believe that.

 9     Q   That's based on, I mean, I don't want to know -- I can't

10     imagine how many patients you've had over the years.            I'm

11     assuming you don't say that about all of them.

12     A   No.   No and yeah, and -- yeah.      But he's demonstrated the

13     kind of progress that we want to invest in.          And he's gone

14     through a lot.     And even with us, I mean, he's chosen to stay.

15     And I know the legal leverage helped put the fence up, but

16     beyond that, he seems to be ready for the kind of change that

17     he needs for a sustained recovery from meth addiction.

18     Q   So his asking us to get him into treatment over and over

19     again was maybe not just manipulating the system, but an actual

20     desire to improve himself?

21     A   Right.   And you know the past experiences with his history,

22     I mean, he resorts to medicate his emotional pain of the trauma

23     of his past with mood altering chemicals.          If we can get

24     that -- those issues resolved, you know, that's going to help

25     him sustain recovery and abstinence from all mood altering



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 18 of 34 PageID #: 107
                                                                                  17




 1     substances.

 2     Q   Assuming he is allowed to complete that treatment, how long

 3     do you expect he would need to be in a residential type

 4     facility with you or through the Rosebud Sioux Tribe in order

 5     to address those issues and have a chance of being successful?

 6     A   Well, now that we have him where we believe we can engage

 7     him at the level that he really needs and he's cooperating,

 8     four to six months is what I would hope for.

 9     Q   So if -- I mean, if we're at four to six months of

10     treatment, can you compare that to where he might go if he's

11     four to six months in a federal penitentiary somewhere?

12     A   Or --

13     Q   If you can't, you can't.

14     A   It's difficult.    You know, he's -- but I -- usually in the

15     federal system what patients have told us is that anything that

16     they've had before is out the window because of the need to

17     survive in that system.      The things that they learn about

18     treatment are not useful.       So it would have a detrimental

19     effect on him for sure.

20     Q   Is there anything else about this particular case -- well,

21     let me ask you this.      What's your best estimate as to the

22     ability of somebody down there getting him into a residential

23     treatment facility in terms of time from today?

24     A   Again, it's hard to predict, but if I am at the meth

25     treatment center, then, you know, we'll have him until he's



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 19 of 34 PageID #: 108
                                                                                  18




 1     done.   If I -- I'm going to open up my private practice and if

 2     the current meth treatment program goes under or deteriorates

 3     or whatever, I intend to have a residential meth treatment

 4     program and I'm going to continue doing meth treatment.            I love

 5     this work.    I love this field.

 6     Q   And any idea how long it might take you to get that open?

 7     A   I'm hoping by mid June.      Something -- we'll know something

 8     by mid June, but within two to three weeks we'll have an

 9     indication of which direction the meth treatment will be

10     provided on the Rosebud, either in my private practice or

11     through the Tribe.

12     Q   If the money is there, I'm assuming somebody will find a way

13     to open up a treatment center?

14     A   Right.

15     Q   Whether state dollars or federal dollars, it seems like they

16     spend the same, but the money is there?

17     A   Right.

18              MR. TURNER:     Okay.   That's all I have right now.

19     Thanks, Judge.

20              THE COURT:     Cross-examination, Mr. Maher?

21              MR. MAHER:     None, Your Honor.

22              THE COURT:     All right.   You may step down, sir.

23              THE WITNESS:     Thank you, Your Honor.

24              (Witness excused.)

25              MR. TURNER:     Did I miss anything, Ed?



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 20 of 34 PageID #: 109
                                                                                  19




 1              THE WITNESS:     I don't think so.

 2              MR. TURNER:     Okay.    Sorry, Judge.

 3              THE COURT:     That's all right.

 4              Any further evidence that you have?

 5              MR. TURNER:     No evidence, Your Honor.

 6              THE COURT:     Any further evidence -- any evidence by the

 7     Government now based on what the Defendant has presented?

 8              MR. MAHER:     No, Your Honor.

 9              THE COURT:     Okay.    Thank you.

10              Comments, Mr. Maher.

11              MR. MAHER:     Your Honor, this is a homicide case wherein

12     the Defendant was convicted of manslaughter, killing his

13     brother.   Intoxication was an issue in the underlying matter

14     that the Court was looking hard at and I looked through the

15     prior PSRs and notes that he's had psychiatric treatment in

16     Kentucky, meth and alcohol and substance abuse and domestic

17     violence have been on the Court and Probation Office's mind

18     during his years with this Court.

19              And so when he commenced his fourth period of

20     supervision in June of 2020, within two months he was back

21     using meth and admitting that.        And then by October of last

22     year, the police received a report that the Defendant was

23     shirtless in McLaughlin, and of all things, in possession of a

24     knife and swinging it around.

25              So this Defendant is more than a mild public safety



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 21 of 34 PageID #: 110
                                                                                  20




 1     concern.   And if he's having a major anxiety issue in meth

 2     treatment where staff are walking away, he needs to maybe think

 3     about making some choices about how he interacts with people

 4     and treats people.

 5              But then we can learn from that night when he was

 6     arrested, that the BIA officers were looking for him and there

 7     was an extended cat and mouse game where he was harassing the

 8     community and then ultimately, arrested after he drops to his

 9     knees, but not before he twists around and smacks the officer

10     in the side of the torso and face and shoulder and then tries

11     to kick at the officer.      Now, we can blame that all on

12     methamphetamine and his trauma, but he's also making some

13     choices in there.     He's making some choices to not work the

14     plan, cooperate with his probation officer.

15              And this Court in other situations has -- in other

16     cases has tried to be lenient with defendants and give mild

17     sentences and then more severe and then more severe, trying to

18     get their attention.      And this Court would be well within its

19     rights and track record of doing something beyond the three to

20     nine months guideline calculation as it's done in other cases

21     where the defendant just declines to work the program and where

22     we can't get his attention.       He is more than a mild safety

23     concern.

24              Thank you, Your Honor.

25              THE COURT:    Thank you, Mr. Maher.



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 22 of 34 PageID #: 111
                                                                                  21




 1              Mr. Turner, any comments that you have, please.

 2              MR. TURNER:    I do, Your Honor.

 3              My client is more than a mild safety concern and I

 4     understand that.     He's going to be more than a mild safety

 5     concern when he gets out of prison.        The question is where do

 6     we go from here.

 7              His choices all along have been trying to get into

 8     treatment, he's been asking us.        He's been cooperating with

 9     Probation from what I can tell from the PSI.

10              His problems stem from a childhood of terrible abuse

11     which led to alcohol and drug use and he's -- and the alcohol

12     and drug use leads to the violence which he grew up with.             He

13     gets violent.

14              From the progress report, the last adjustment seems to

15     have relieved symptoms of meth related psychosis.           Dr. Rebecca

16     Foster reports he is now stable enough to now fully engage in

17     treatment.

18              So the question here isn't whether he's not a danger.

19     He clearly has been and he clearly will be unless he gets the

20     kind of treatment that he needs and we've got that now.            We can

21     still hold things over his head, but he's in a residential

22     program or he was until the last couple of weeks, and he can go

23     back to one.

24              So the question is, over the next six months, which

25     letter here says, if he continues to engage treatment fully,



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 23 of 34 PageID #: 112
                                                                                  22




 1     his projected completion date is November 3rd.           That's six

 2     months from now.      So the question is over the next six months,

 3     is he in prison where he is exposed to and subject to and led

 4     towards violence, is he exposed to and subject to and led

 5     towards drugs.

 6              I want to make clear that we have had more and more

 7     clients coming in that say they have drugs available in the

 8     federal penitentiary.      I've got one who said he had never seen

 9     heroin until he tried it in the pen.         He got hooked on meth; he

10     got hooked on heroin in the pen.

11              At a residential facility, he's been under control, he

12     hasn't been using drugs and he's learning how to deal with the

13     problems that lead to his violence.        Those are our options.

14     Six months with Ed or six months in the penitentiary.            Six

15     months, eight months, ten months, twenty months from now, he's

16     going to be on the streets.       If the Court wants to hold

17     something over his head -- and I realize that this is the third

18     time, but he's been --

19              THE COURT:    Fourth time.

20              MR. TURNER:    Fourth time.     But -- well, yeah, the --

21     the -- and he tried to get into treatment, but COVID also had

22     some issues with that.      But we've gotten him in.       And we've got

23     one of the best professionals in the nation committing to work

24     with him.

25              I can see a couple ways.       We can put this off for



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 24 of 34 PageID #: 113
                                                                                  23




 1     couple weeks, three weeks, as Ed says, we will know where that

 2     program is going, get in place.        We can even continue the

 3     sentencing out beyond that to hold that over his head.            If we

 4     address some of these issues, in the future he's a lot more

 5     likely to come out and not be violent in the future.            That's

 6     what I'm asking for the opportunity to do.          And that's what

 7     he's asking.

 8               THE COURT:    Even though he would remain in custody of

 9     course?

10               MR. TURNER:    Well, he would remain in the residential

11     treatment program, I assume -- oh, yeah, no, of course.            I'm

12     not asking for him to be released now unless it's into a

13     residential treatment facility.        You put him back on the

14     street, he's going to fall off of the wagon that they've put

15     him on.

16               So, you know, the sentence can be to complete the

17     treatment, but we're not quite sure where the treatment thing

18     is now.    There's plenty of money out there, they just need to

19     get it up and running.

20               So what I'm asking for is a continuance of this hearing

21     today for three weeks or so.       If we can get him in beforehand,

22     we'll make a motion to furlough him back into a residential

23     program because it makes a lot more sense to be a resident

24     there than in a penitentiary system somewhere.           Thank you.

25               THE COURT:    Thank you, Mr. Turner.



                               CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 25 of 34 PageID #: 114
                                                                                  24




 1              Well, it sounds to me like the program at Rosebud is in

 2     a state of flux to put it mildly.        That's unbelievable that the

 3     head of the program is claiming some matter of tribal

 4     sovereignty interfering with people's healthcare.           Who cares

 5     where the money comes from?       As they say, you don't look a gift

 6     horse in the mouth.      The State of South Dakota is not

 7     attempting to interfere with the programs of the Tribe, at

 8     least in this instance.      That isn't always true by any means,

 9     but there's no indication that the State is trying to dictate

10     something.

11              I think what Mr. Turner says is correct.          Of course, I

12     could revoke and give him a sentence of 24 months.           I guess

13     that's the first I've heard of that drugs are that readily

14     available in federal institutions run by the BOP, but could

15     well be.     I don't know.

16              When I saw this Defendant the first, second, or third

17     time -- I can't recall now -- I made a note to myself in the

18     papers, "this Defendant is a very dangerous individual."            And I

19     still think that's right.       I mean, this situation with stabbing

20     his brother to death, stabbing him seven times -- I recall the

21     case very well.     I don't remember a lot of these cases, but

22     this one I do.     And he had tried to kill his brother a short

23     time before that, as I recall.

24              He has grown up in a terrible environment, which

25     unfortunately is true for so many people, Native Americans



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 26 of 34 PageID #: 115
                                                                                  25




 1     included, where the judge should be inclined often times to put

 2     the parents in jail.      But at some point, Mr. White Tail is

 3     responsible for his own activities regardless of what he grew

 4     up with.

 5              Under the -- first of all, I adopt the Report and

 6     Recommendation of the Magistrate Judge, that's Doc 136, and I

 7     grant the Petition to Revoke his supervised release for the

 8     fourth time.    That's Doc 132.

 9              I clearly don't want these tribal officers or anybody

10     else being mistreated by a prisoner or a defendant, which is

11     what happened here.      More violence.

12              He's been in custody now for 71 days.         Unfortunately,

13     the period of supervised release here is limited by law.            I

14     can't give him more supervised release than five months less

15     whatever sentence I impose on him today.         So that's a handicap

16     imposed by Congress on the Court.         I don't understand it.

17              As I said many times, I don't know why Congress doesn't

18     try to run their own business, which they have a terrible time

19     doing, without trying to tell the courts what to do.

20              So I guess I would see no problem with continuing this

21     hearing until we know more about what the situation is at

22     Rosebud.   In the meantime, he's going to stay in custody -- in

23     federal custody of the Marshals Service.

24              So that's what I'm going to do.        And then we'll wait

25     for further information.      I'm going to continue this hearing



                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 27 of 34 PageID #: 116
                                                                                  26




 1     for two months and then we'll have more information.            Clearly,

 2     this Defendant should not be running at large out on the

 3     street.    And I'm going to do my best to see that he isn't, but

 4     maybe he can be saved.      I appreciate the optimism of the expert

 5     witness here.     He's much more optimistic I guess than I am, but

 6     maybe.    We, of course, always are hesitant to throw the key

 7     away, so to speak, and give up on somebody, but Probation and

 8     others have made monumental efforts here to try to get this

 9     Defendant straightened around and to act like a normal human

10     being and they haven't had any success at all thus far.

11               So I am going to continue this sentence hearing for

12     about at least two months.       Then I'll look at it again.       I may

13     continue it further after that.        I'll await hearing from Mr.

14     Turner as to what's going on at Rosebud and certainly the

15     witness is certainly free to contact the Court directly if he

16     wants to to keep me advised as to what is available at Rosebud.

17               So that will be order of the Court.        This hearing is

18     continued.     We will issue a written order to that effect.

19               Anything further from counsel?

20               MR. MAHER:    No, Your Honor.

21               MR. TURNER:    No, Your Honor.

22               THE COURT:    Thank you.   The hearing is adjourned.       And

23     you may be excused.

24               I appreciate the Marshal stepping in and taking care of

25     things here.     We're not looking for any confrontations here,



                               CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 28 of 34 PageID #: 117
                                                                                  27




 1     but I'm going to see that things are run correctly in this

 2     courtroom.

 3              (Conclusion of Hearing at 1:09 p.m.)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                              CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 29 of 34 PageID #: 118
                                                                                  28



 1        STATE OF SOUTH DAKOTA)

 2                                 )                     CERTIFICATE

 3        COUNTY OF HUGHES         )

 4

 5

 6              I, Connie Heckenlaible, Official United States District

 7        Court Reporter, Registered Professional Reporter and Notary

 8        Public in and for the State of South Dakota, do hereby

 9        certify that the Transcript of Supervised Release Revocation

10        Sentencing Hearing contained on the foregoing pages 1 through

11        27, inclusive, is a full, true and complete transcript of the

12        above-entitled proceedings.

13              I further certify that I am not a relative or employee

14        or attorney or counsel of any of the parties hereto, nor a

15        relative or employee of such attorney or counsel; nor do I

16        have any interest in the outcome or events of the action.

17              IN TESTIMONY WHEREOF, I have hereto set my hand and

18        official seal this 26th day of May, 2021, at Pierre, South

19        Dakota.

20

21                                      /s/ Connie Heckenlaible__________
                                        Connie Heckenlaible
22                                      Registered Professional Reporter
                                        225 S. Pierre Street, #217
23                                      Post Office Box 7147
                                        Pierre, South Dakota 57501
24                                      (605) 945-4627
                                        Connie_Heckenlaible@sdd.uscourts.gov
25




                                CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 30 of 34 PageID #: 119
                                                                             1


              1               15:7                      aware [1] - 5:6            chance [1] - 17:5         continuously [2] -
                             adjustment [1] - 21:14     awful [1] - 15:14          change [1] - 16:16         7:24; 8:4
                             administration [2] -                                  changes [1] - 10:5        continuum [2] - 12:13;
  10 [2] - 2:1; 4:12          9:14                                 B               chemicals [1] - 16:23      13:13
  12:30 [1] - 2:4            administrator [1] -                                   childhood [3] - 15:20;    contract [3] - 8:24;
  132 [1] - 25:8              7:18                                                  21:10                     9:2, 21
  136 [2] - 5:23; 25:6       admission [1] - 9:25       bachelors [1] - 7:14                                 contracted [1] - 11:20
                                                                                   choices [4] - 20:3, 13;
  15 [1] - 6:13              admitting [1] - 19:21      background [1] - 7:13                                control [2] - 14:19;
                                                                                    21:7
  16 [1] - 13:5              adopt [1] - 25:5           based [2] - 16:9; 19:7                                22:11
                                                                                   chosen [1] - 16:14
  1981 [1] - 7:22            adopted [1] - 11:14        Bear [1] - 9:4                                       controlled [1] - 16:5
                                                                                   claiming [1] - 24:3
  1:09 [1] - 27:3            advised [1] - 26:16        beforehand [1] -                                     convicted [1] - 19:12
                                                                                   clear [2] - 13:9; 22:6
                                                         23:21                                               cooperate [1] - 20:14
                             afraid [1] - 14:19                                    clearly [4] - 21:19;
                                                        begin [1] - 13:21
              2              agency [1] - 12:15                                     25:9; 26:1               cooperating [2] -
                                                        beginning [1] - 11:16                                 17:7; 21:8
                             air [1] - 6:25                                        CLERK [1] - 2:6
                                                        behavioral [1] - 7:14                                copy [3] - 5:17, 25; 6:8
                             alcohol [5] - 8:22;                                   clerk [1] - 2:20
  2002 [2] - 8:3                                        believes [1] - 15:19
                              15:15; 19:16; 21:11                                  client [1] - 21:3         cordial [1] - 13:24
  2016 [2] - 8:8, 11                                    best [4] - 12:13; 17:21;
                             Alcohol [1] - 9:6                                     clients [1] - 22:7        correctly [1] - 27:1
  2020 [1] - 19:20                                       22:23; 26:3
                             allowed [2] - 10:16;                                  clinical [1] - 7:19       counsel [2] - 6:3;
  2021 [1] - 2:1                                        beyond [3] - 16:16;
                              17:2                                                 cognitive [2] - 13:16,     26:19
  22nd [2] - 9:12, 17                                    20:19; 23:3
                             allowing [1] - 2:21                                    18                       counselor [1] - 9:23
  24 [1] - 24:12                                        BIA [1] - 20:6
                             alone [2] - 4:5, 21                                   cognitively [2] - 14:5;   County [1] - 10:6
                                                        Bible [1] - 7:15                                     couple [5] - 12:20;
                             altering [2] - 16:23, 25                               15:4
              3              America [1] - 5:13
                                                        big [1] - 12:4
                                                                                   coming [2] - 15:17;        14:16; 21:22; 22:25;
                                                        blame [1] - 20:11           22:7                      23:1
                             Americans [1] - 24:25
                                                        bond [3] - 2:25; 3:4, 8    commenced [1] -           course [4] - 23:9, 11;
  30 [1] - 15:25             amnestic [1] - 14:6
                                                        bond" [1] - 3:2             19:19                     24:11; 26:6
  3rd [1] - 22:1             angry [1] - 14:21
                                                        BOP [1] - 24:14            comments [2] - 19:10;     courtroom [8] - 2:3,
                             answer [1] - 3:15
                                                        Boston [5] - 11:20, 23;     21:1                      21, 23; 3:17, 25;
              6              antipsychotic [1] -
                                                         12:2
                              15:3                                                 committing [1] - 22:23     4:13; 5:2; 27:2
                                                        brain [1] - 13:16          community [1] - 20:8      courts [1] - 25:19
                             anxiety [3] - 14:16;
  660,000 [1] - 9:1           20:1                      breakthroughs [2] -        compare [1] - 17:10       COVID [1] - 22:21
                                                         15:16, 23                 complete [2] - 17:2;      credentialed [2] -
                             apologize [1] - 13:9
              7              applying [1] - 8:17
                                                        Brief [2] - 2:5; 4:14       23:16                     9:22; 11:3
                                                        bringing [1] - 2:6         completion [1] - 22:1     cross [1] - 18:20
                             appreciate [3] - 5:11;
                              26:4, 24                  brother [3] - 19:13;       compliance [1] -          cross-examination [1]
  71 [2] - 6:13; 25:12
                                                         24:20, 22                  13:24                     - 18:20
                             Appreciate [1] - 4:24
                                                        business [1] - 25:18       complicated [2] - 8:1,    current [2] - 7:16; 18:2
                             April [1] - 9:12
             A                                                                      21                       custody [10] - 3:10;
                             arrested [2] - 20:6, 8
                             assignments [1] -                     C               compliment [1] -           4:7; 6:11, 13; 16:5;
  ability [1] - 17:22         14:3                                                  13:25                     23:8; 25:12, 22
  absolutely [1] - 16:7      Assistant [1] - 5:15                                  compromises [1] -
                                                        calculation [1] - 20:20
  abstinence [1] - 16:25     assume [1] - 23:11         caliber [1] - 11:11         9:11                                D
  abuse [6] - 8:3, 6;        assuming [3] - 16:11;                                 concern [4] - 20:1, 23;
                                                        capacity [2] - 8:5; 9:20
   12:16; 15:20; 19:16;       17:2; 18:12                                           21:3, 5
                                                        Cardwell [1] - 11:11                                 Dakota [4] - 8:24;
   21:10                     assured [1] - 6:21                                    Conclusion [1] - 27:3
                                                        care [3] - 12:14; 16:3;                               10:23; 11:4; 24:6
  accept [1] - 16:4          attacks [2] - 14:16                                   confrontations [1] -
                                                         26:24                                               damage [1] - 13:16
  accredited [1] - 11:3      attempting [2] - 14:10;                                26:25
                                                        Care [1] - 11:1                                      danger [1] - 21:18
  act [1] - 26:9              24:7                                                 Congress [2] - 25:16
                                                        cares [1] - 24:4                                     dangerous [1] - 24:18
  activities [1] - 25:3      attendance [1] - 12:8                                 contact [1] - 26:15
                                                        case [5] - 5:12; 13:8;                               dark [1] - 15:19
  actual [2] - 9:19; 16:19   attention [2] - 20:18,                                contacted [1] - 12:11
                                                         17:20; 19:11; 24:21                                 date [2] - 15:9; 22:1
  acute [1] - 13:19           22                                                   content [1] - 14:2
                                                        cases [3] - 20:16, 20;                               days [6] - 6:14; 12:6,
  Addendum [1] - 5:18        attorney [1] - 5:14         24:21                     continuance [1] -
                                                                                                              20, 23; 15:25; 25:12
  addiction [2] - 11:13;     Attorney [1] - 5:16        cat [1] - 20:7              23:20
                                                                                                             deal [1] - 22:12
   16:17                     authority [1] - 9:13                                  continue [7] - 10:4;
                                                        caused [1] - 9:16                                    death [1] - 24:20
  addictions [1] - 7:21      available [5] - 11:15,                                 16:5; 18:4; 23:2;
                                                        center [2] - 17:25;                                  December [2] - 13:6;
  address [3] - 2:10;         21; 22:7; 24:14;           18:13                      25:25; 26:11, 13
                                                                                                              14:15
   17:5; 23:4                 26:16                                                continued [1] - 26:18
                                                        Center [1] - 6:25                                    decided [1] - 10:18
  adjourned [1] - 26:22      await [1] - 26:13                                     continues [1] - 21:25
                                                        certainly [2] - 26:14                                decline [1] - 3:15
  adjusting [3] - 14:24;     awards [1] - 11:8                                     continuing [1] - 25:20
                                                        chambers [1] - 2:21                                  declines [1] - 20:21




                                           CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 31 of 34 PageID #: 120
                                                                             2


  deep [1] - 15:18            10-12; 13:1; 18:25;                                  grant [1] - 25:7          imagine [1] - 16:10
                                                                    F
  Defendant [11] - 2:2,       22:14; 23:1                                          grew [3] - 15:14;         immediately [1] - 3:18
   23; 4:4; 19:7, 12, 22,    ED [1] - 7:7                                           21:12; 25:3              impaired [2] - 14:6;
   25; 24:16, 18; 26:2,      education [1] - 7:12       face [1] - 20:10           grown [1] - 24:24           15:4
   9                         effect [2] - 17:19;        facility [5] - 10:20;      guess [4] - 5:20;         impairment [2] -
  DEFENDANT [1] - 6:2         26:18                       17:4, 23; 22:11;          24:12; 25:20; 26:5         13:16, 18
  defendant [2] - 20:21;     effectively [2] - 12:25;     23:13                    guide [1] - 12:17         impose [1] - 25:15
   25:10                      13:21                     faculty [2] - 11:24;       guideline [1] - 20:20     imposed [1] - 25:16
  DEFENDANT'S [1] -          efforts [1] - 26:8           12:8                                               impression [1] - 13:4
                                                        fall [1] - 23:14
   7:7                       eight [1] - 22:15                                                 H             improve [1] - 16:20
  defendants [1] - 20:16     email [1] - 4:25           federal [9] - 8:2;                                   in-house [1] - 10:3
  defense [1] - 13:24        emergency [2] -              10:13; 12:15; 17:11,                               incarcerated [1] -
  demonstrated [1] -          14:23; 15:2                 15; 18:15; 22:8;         handicap [1] - 25:15
                                                                                                               10:17
   16:12                     emerging [1] - 12:5          24:14; 25:23             harassing [1] - 20:7
                                                                                                             inclined [1] - 25:1
  depression [1] - 14:11     emotional [1] - 16:22      fence [1] - 16:15          hard [2] - 17:24; 19:14
                                                                                                             included [1] - 25:1
  Deputy [1] - 4:18          emotionally [1] -          field [4] - 7:24; 11:11;   Harvard [4] - 11:23;
                                                                                                             including [1] - 5:2
  describe [1] - 6:25         14:20                       12:11; 18:5               12:7, 11
                                                                                                             Indian [1] - 8:2
  desire [1] - 16:20         encounter [1] - 14:18      filed [3] - 5:19; 6:14;    head [4] - 21:21;
                                                                                                             indication [2] - 18:9;
                                                          7:4                       22:17; 23:3; 24:3
  deteriorates [1] - 18:2    ended [1] - 8:9                                                                   24:9
                                                        finally [1] - 15:17        Health [1] - 8:2
  detrimental [1] - 17:18    engage [5] - 14:10;                                                             individual [1] - 24:18
                              15:11; 17:6; 21:16,       fine [1] - 7:2             health [3] - 9:13;
  dictate [1] - 24:9                                                                                         information [2] -
                              25                        first [11] - 6:9; 7:10,     12:16
  difficult [1] - 17:14                                                                                        25:25; 26:1
                             engagement [1] - 14:2        22; 11:7; 13:1, 9;       healthcare [1] - 24:4
  diminished [1] - 15:5                                                                                      inpatient [1] - 9:19
                             environment [2] -            14:13; 15:10; 24:13,     held [1] - 10:10
  DIRECT [1] - 7:9                                                                                           instance [1] - 24:8
                              16:5; 24:24                 16; 25:5                 help [1] - 16:24
  direction [2] - 10:21;                                                                                     institutions [1] - 24:14
                             episodes [1] - 14:10       five [2] - 12:1; 25:14     helped [2] - 11:16;
   18:9                                                                                                      intend [1] - 18:3
                             escorted [1] - 14:22       flatter [1] - 13:25         16:15
  directives [1] - 14:20                                                                                     interacts [1] - 20:3
                             estimate [1] - 17:21       flux [2] - 8:20; 24:2      helping [1] - 7:20
  directly [1] - 26:15                                                                                       interested [1] - 12:4
                             evaluate [1] - 8:8         follow [1] - 3:22          heroin [2] - 22:9
  director [7] - 6:24;                                                                                       interfere [1] - 24:7
                             evaluated [1] - 8:9        footnote [1] - 10:18       hesitant [1] - 26:6
   8:11, 21; 9:1, 5;                                                                                         interfering [1] - 24:4
   11:22                     evaluating [1] - 14:10     fortune [1] - 11:10        high [1] - 11:11
                                                                                                             intoxication [1] -
  disorder [1] - 14:6        evidence [5] - 6:16;       Foster [1] - 21:16         highest [1] - 11:17
                                                                                                               19:13
  distraught [1] - 14:21      19:4                      foster [1] - 15:9          highly [1] - 13:15
                                                                                                             intrigued [1] - 11:14
  disturbance [2] -          evidently [3] - 10:13;     four [6] - 13:10, 17;      himself [2] - 11:15;
                                                                                                             invest [1] - 16:13
   14:12; 15:4                12:8, 10                    17:8, 11                  16:20
                                                                                                             Investigation [1] -
  Doc [3] - 5:23; 25:6, 8    exact [1] - 15:9           fourth [4] - 19:19;        hire [1] - 8:17
                                                                                                               5:18
  docs [1] - 11:23           exactly [3] - 4:6; 10:9;     22:19; 25:8              history [2] - 15:13;
                                                                                                             involved [2] - 7:20;
                              14:1                      Fourth [1] - 5:23           16:21
  doctor [1] - 14:24                                                                                           12:1
                             examination [1] -          free [1] - 26:15           hold [4] - 10:1; 21:21;
  dollar [1] - 8:24                                                                                          issue [4] - 14:7; 19:13;
                              18:20                     full [3] - 7:22; 9:22       22:16; 23:3
  dollars [2] - 18:15                                                                                          20:1; 26:18
                             EXAMINATION [1] -          full-time [2] - 7:22;      home [1] - 15:14
  domestic [1] - 19:16                                                                                       issues [6] - 13:20;
                              7:9                         9:23                     homicide [1] - 19:11
  double [1] - 7:15                                                                                            14:4; 16:24; 17:5;
                             excuse [1] - 5:14          fully [11] - 2:14, 22;     hooked [2] - 22:9
  Dr [2] - 15:9; 21:15                                                                                         22:22; 23:4
                             excused [2] - 18:24;         3:12; 4:1, 8, 15, 22;    hope [1] - 17:8
  drops [1] - 20:8                                                                                           items [2] - 5:25; 6:8
                              26:23                       5:2; 6:21; 21:16, 25     hopefully [1] - 10:20
  drug [3] - 8:22; 21:11
                             executive [3] - 8:21;      funding [6] - 8:9,         hoping [3] - 10:17;
  Drug [1] - 9:7
                                                          14-15, 17, 23; 9:10       15:21; 18:7
                                                                                                                        J
  drugs [5] - 15:15;          9:1, 5
                             expect [1] - 17:3          furlough [1] - 23:22       horse [1] - 24:6
   22:5, 7, 12; 24:13
                             experiences [1] -          future [3] - 10:9; 23:4    Hospital [2] - 11:19      jail [1] - 25:2
  during [2] - 13:2;
                              16:21                                                hospital [1] - 12:2       Jail [1] - 10:6
   19:18
  DUSM [18] - 2:25; 3:2,     expert [2] - 7:1; 26:4                G               hour [1] - 12:23          January [1] - 14:15
                             experts [1] - 11:11                                   house [1] - 10:3          job [1] - 7:22
   5, 7, 11, 13, 15, 19,
   23; 4:2, 5, 11, 18,       explain [1] - 10:7                                    House [1] - 12:9          judge [1] - 25:1
                                                        game [1] - 20:7
   20, 23; 5:4, 6, 10        exposed [3] - 15:21;                                  human [1] - 26:9          Judge [7] - 2:6; 4:5,
                                                        General [3] - 11:20,
                              22:3                                                 hyper [1] - 14:20           11; 5:22; 18:19;
                                                         24; 12:2
                                                                                                               19:2; 25:6
              E              extended [1] - 20:7        gift [1] - 24:5
                                                        Government [3] -
                                                                                               I             June [4] - 10:20; 18:7;
                                                                                                               19:20
  Eagle [1] - 9:4                                        5:15; 6:17; 19:7
  Ed [10] - 6:20, 23; 7:3,                              government [1] - 8:2       idea [1] - 18:6




                                           CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 32 of 34 PageID #: 121
                                                                             3


                               18:21; 19:8, 11;          mild [5] - 19:25; 20:16,   officer [4] - 5:19; 20:9,   philosophically [1] -
              K
                               26:20                      22; 21:3                   11, 14                      8:22
                              Maher [4] - 5:16;          mildly [1] - 24:2          officers [2] - 20:6;        physician [1] - 15:2
  Kara [1] - 4:18              18:20; 19:10; 20:25       million [1] - 8:23          25:9                       physicians [3] - 11:21;
  Kendall [11] - 5:13;        major [2] - 7:15; 20:1     mind [1] - 19:17           on-site [1] - 12:23          12:3
   10:6, 12, 16, 25;          managed [1] - 13:3         mine [1] - 4:9             open [4] - 16:3; 18:1,      placed [1] - 9:13
   13:1, 8, 13, 22;           manipulating [1] -         minimal [1] - 13:16         6, 13                      plan [1] - 20:14
   15:19; 16:4                 16:19                     minimum [1] - 13:10        opening [1] - 15:25         plenty [1] - 23:18
  Kentucky [1] - 19:16        manslaughter [1] -         miss [1] - 18:25           operate [1] - 11:18         police [1] - 19:22
  key [1] - 26:6               19:12                     Mission [1] - 10:23        operating [4] - 9:9, 18,    polite [2] - 13:23;
  kick [1] - 20:11            Marcita [1] - 9:4          mistreated [1] - 25:10      21, 23                      15:18
  kill [1] - 24:22            Marshal [5] - 2:24;        model [2] - 11:9;          opioid [2] - 11:13          position [1] - 7:16
  killing [1] - 19:12          3:21; 4:25; 5:8;           12:19                     opportunity [1] - 23:6      possession [1] -
  KINNEY [14] - 2:25;          26:24                     money [5] - 8:16;          opposes [2] - 8:23;          19:23
   3:2, 5, 7, 11, 13, 15,     marshal [1] - 4:8           18:12, 16; 23:18;          9:2                        post [1] - 13:19
   19, 23; 4:2, 5, 11,        Marshals [2] - 5:2;         24:5                      optimism [1] - 26:4         post-acute [1] - 13:19
   18, 20                      25:23                     months [24] - 6:10,        optimistic [1] - 26:5       potential [1] - 16:7
  Kinney [1] - 4:18           Mass [3] - 11:20, 23;       12-13; 13:10, 12, 18;     options [1] - 22:13         potentially [1] - 13:17
  knees [1] - 20:9             12:2                       17:8, 11; 19:20;          order [3] - 17:4; 26:17     practice [4] - 10:19;
  knife [1] - 19:24           matter [2] - 19:13;         20:20; 21:24; 22:2,       orders [1] - 3:22            11:2; 18:1, 10
  Kolb [1] - 3:23              24:3                       14-15; 24:12; 25:14;      organization [1] - 9:8      practices [1] - 12:13
  KOLB [4] - 4:23; 5:4,       maximum [1] - 13:11         26:1, 12                  oriented [1] - 2:11         predict [1] - 17:24
   6, 10                      McLaughlin [1] -           monumental [1] - 26:8      outpatient [3] - 10:12,     prepared [1] - 5:19
                               19:23                     mood [4] - 14:12;           14                         present [1] - 5:14
              L               mean [9] - 3:6; 14:12;      15:4; 16:23, 25           oversight [1] - 9:15        presented [1] - 19:7
                               15:12, 14; 16:9, 14,      motion [1] - 23:22         own [4] - 3:8; 16:3;        Presentence [1] - 5:18
                               22; 17:9; 24:19           motivated [1] - 13:15       25:3, 18                   presenting [1] - 13:4
  Lakota [1] - 11:1
                              means [2] - 3:7; 24:8      mouse [1] - 20:7                                       previous [1] - 6:9
  large [1] - 26:2
                              meantime [1] - 25:22       mouth [1] - 24:6                       P               previously [1] - 16:2
  last [8] - 7:8; 8:1;
                              medical [1] - 11:22        moving [1] - 10:21                                     prison [2] - 21:5; 22:3
    14:16; 15:24; 19:21;
                              Medical [3] - 11:24;                                                              prisoner [2] - 4:11;
    21:14, 22                                                                       P-A-R-S-E-L-L-S [1] -
                               12:7, 11                             N                                            25:10
  late [1] - 14:21                                                                   7:8
                              medicate [1] - 16:22                                                              private [4] - 10:19;
  law [1] - 25:13                                                                   p.m [1] - 27:3
                              medicated [1] - 14:23                                                              11:1; 18:1, 10
  lead [1] - 22:13                                       nation [1] - 22:23         pain [1] - 16:22
                              medication [2] - 15:3,                                                            Probation [3] - 19:17;
  leading [1] - 11:12                                    national [1] - 12:15       papers [1] - 24:18
                               6                                                                                 21:9; 26:7
  leads [1] - 21:12                                      nationwide [1] - 12:18     paperwork [1] - 3:3
                              medications [1] -                                                                 probation [2] - 5:19;
  learn [2] - 17:17; 20:5                                Native [1] - 24:25         paranoia [1] - 15:4
                               14:24                                                                             20:14
  learning [1] - 22:12                                   neuroscientist [1] -       parents [1] - 25:2
                              meeting [1] - 14:9                                                                problem [5] - 4:9;
  led [3] - 21:11; 22:3                                   11:12                     Parsells [3] - 6:20, 23;
                              meets [1] - 11:17                                                                  8:14; 12:5; 25:20
  Lee [1] - 5:13                                         never [1] - 22:8            7:3
                              memory [1] - 14:7                                                                 problems [4] - 8:14;
  legal [1] - 16:15                                      new [1] - 15:6             PARSELLS [1] - 7:7
                              mental [1] - 12:16                                                                 14:8; 21:10; 22:13
  lenient [1] - 20:16                                    night [4] - 14:11,         participate [1] - 10:16
                              mention [1] - 15:12                                                               proceeding [1] - 6:11
  letter [1] - 21:25                                      21-22; 20:5               particular [1] - 17:20
                              mentions [1] - 13:4                                                               process [1] - 13:14
  level [1] - 17:7                                       nightmares [1] - 14:11     pass [1] - 5:8
                              mentor [1] - 11:15                                                                professionals [1] -
  leverage [1] - 16:15                                   nine [2] - 6:12; 20:20     patient [1] - 16:4
                              met [2] - 11:14; 15:10                                                             22:23
  likely [1] - 23:5                                      normal [1] - 26:9          patients [5] - 9:19, 24;
                              Meth [1] - 7:18                                                                   Program [3] - 5:21;
  likewise [1] - 6:7                                     note [2] - 7:4; 24:17       10:11; 16:10; 17:15
                              meth [29] - 8:9, 12, 24;                                                           7:18; 9:7
  limited [1] - 25:13                                    notes [1] - 19:15          pause [2] - 2:5; 4:14
                               9:12, 15; 10:19, 25;                                                             program [32] - 6:23;
  literally [2] - 13:11, 16                              November [1] - 22:1        pen [2] - 22:9
                               11:13; 12:4, 14, 22;                                                              8:9, 12, 19, 22; 9:13,
  love [2] - 18:4                                        Nuckols [1] - 11:11        penitentiary [4] -
                               13:5, 17-18; 14:7;                                                                15; 10:10, 17, 20;
                               16:8, 17; 17:24;          nurses [1] - 12:3           17:11; 22:8, 14;            11:1, 8-9, 14, 16,
              M                18:2-4, 9; 19:16, 21;                                 23:24                       18, 22; 12:12, 18-19;
                               20:1; 21:15; 22:9                    O               people's [1] - 24:4          13:10; 18:2, 4;
                              methamphetamine [3]                                   perceive [1] - 14:1          20:21; 21:22; 23:2,
  ma'am [2] - 3:12; 4:10
                               - 12:17, 25; 20:12                                   period [4] - 6:11, 13;       11, 23; 24:1, 3
  Magistrate [2] - 5:22;                                 objections [1] - 6:14
                              Methamphetamine [2]                                    19:19; 25:13               programs [2] - 12:24;
   25:6                                                  October [1] - 19:21
                               - 5:21; 6:24                                         personally [1] - 5:14        24:7
  MAHER [10] - 2:8, 10,                                  office [1] - 13:2
                              microphone [1] - 2:11                                 Petition [2] - 5:23;        progress [6] - 5:20;
   13, 16; 6:5, 17;                                      Office's [1] - 19:17
                              mid [2] - 18:7                                         25:7                        7:4; 14:12; 15:23;




                                            CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 33 of 34 PageID #: 122
                                                                             4


   16:13; 21:14             refusing [1] - 14:20       20:22; 21:3              specific [1] - 13:5        symptoms [1] - 21:15
  projected [1] - 22:1      regardless [1] - 25:3     SAMHSA [1] - 12:15        spend [1] - 18:16          system [4] - 16:19;
  protracted [1] - 13:19    rehab [2] - 8:9, 12       Saturday [1] - 14:22      spent [1] - 12:6            17:15, 17; 23:24
  provide [4] - 8:24;       Rehabilitation [1] -      saved [1] - 26:4          stabbing [2] - 24:19
   9:15; 10:7; 11:20          7:18                    scary [1] - 14:17         stable [1] - 21:16                     T
  provided [2] - 10:14;     release [4] - 5:24;       schedule [1] - 2:25       staff [12] - 8:16; 9:16,
   18:10                      25:7, 13                School [3] - 11:25;        22; 10:14; 11:2;
                                                                                                           Tail [3] - 5:13, 17; 25:2
  providing [1] - 8:6       released [1] - 23:12       12:7, 11                  12:3, 7; 14:18; 15:1;
                                                                                                           teaching [1] - 12:6
  PSI [1] - 21:9            relieve [1] - 4:20        science [1] - 7:14         20:2
                                                                                                           ten [1] - 22:15
  PSRs [1] - 19:15          relieved [1] - 21:15      sciences [1] - 7:14       stand [1] - 6:20
                                                                                                           Term [1] - 7:18
  psychiatric [2] -         remain [3] - 2:10;        search [1] - 12:18        standards [1] - 11:17
   13:20; 19:15                                                                                            terms [1] - 17:23
                              23:8, 10                seated [1] - 2:10         started [2] - 13:5;
  psychologist [6] -                                                             14:24                     terrible [3] - 21:10;
                            remotely [1] - 10:7       second [2] - 6:10;
   14:9, 25; 15:1, 9, 19,                                                                                    24:24; 25:18
                            removed [1] - 9:12         24:16                    starting [1] - 2:4
   25                                                                                                      terrors [1] - 14:11
                            Report [3] - 5:18, 22;    seconds [1] - 4:13        State [4] - 8:24; 11:3;
  psychologists [1] -                                                            24:6, 9                   theology [1] - 7:15
                              25:5                    selected [1] - 12:19
   15:1                                                                         state [4] - 9:10; 14:20;   therapy [1] - 14:3
                            report [4] - 5:19;        sense [1] - 23:23
  psychosis [2] - 13:19;      19:22; 21:14                                       18:15; 24:2               they've [3] - 15:7;
                                                      sentence [5] - 6:10;
   21:15                                                                        States [2] - 5:13, 16        17:16; 23:14
                            reporter [1] - 2:19        23:16; 24:12; 25:15;
  psychotropics [1] -                                                           stem [1] - 21:10           third [3] - 6:12; 22:17;
                            reports [1] - 21:16        26:11
   15:3                                                                                                      24:16
                            represented [1] - 5:15    sentenced [2] - 6:11      step [1] - 18:22
  PTSD [1] - 14:11                                                                                         three [12] - 9:24; 10:3;
                            researcher [1] - 11:12    sentences [1] - 20:17     stepping [1] - 26:24
  public [1] - 19:25                                                                                         12:6, 18, 23; 14:17;
                            Reservation [2] - 8:5;    sentencing [1] - 23:3     stimulant [1] - 12:19
  publish [1] - 12:16                                                                                        15:8; 18:8; 20:19;
                              10:22                   serious [1] - 14:17       story [1] - 16:8
                                                                                                             23:1, 21
  published [1] - 11:12     resident [1] - 23:23      serve [2] - 8:10; 11:22   straightened [2] - 3:3;
                                                                                                           throw [1] - 26:6
                            residential [14] -        served [1] - 11:15         26:9
                                                                                                           Tim [1] - 5:16
             Q                10:19; 11:5; 13:5;      Service [1] - 25:23       street [2] - 23:14; 26:3
                                                                                                           today [7] - 2:10; 5:5;
                              16:3; 17:3, 22; 18:3;   Services [1] - 8:3        streets [1] - 22:16
                                                                                                             9:25; 13:6; 17:23;
                              21:21; 22:11; 23:10,    services [6] - 8:6, 25;   stress [1] - 9:16
  qualify [1] - 10:13                                                                                        23:21; 25:15
                              13, 22                   10:7, 12, 14             subcomponent [1] -
  quit [1] - 14:18                                                                                         torso [1] - 20:10
                            residual [1] - 13:16      seven [2] - 6:10; 24:20    9:7
                                                                                                           track [1] - 20:19
                            resign [1] - 14:18        severe [3] - 14:16;       subject [2] - 22:3
             R              resolved [1] - 16:24       20:17                    substance [4] - 8:3, 6;
                                                                                                           train [3] - 12:3, 20, 24
                                                                                                           training [3] - 12:13,
                            resorts [1] - 16:22       shape [1] - 11:16          12:16; 19:16
                                                                                                             21, 24
  Randy [1] - 5:14          respectfully [1] - 3:15   shirtless [1] - 19:23     substances [1] - 17:1
                                                                                                           transferred [1] - 10:12
  rational [1] - 15:5       responded [1] - 15:7      short [1] - 24:22         success [2] - 16:7;
                                                                                                           trauma [4] - 15:20;
  readily [1] - 24:13       responsible [1] - 25:3    shoulder [1] - 20:10       26:10
                                                                                                             16:1, 22; 20:12
  realize [2] - 12:7;       revocation [3] - 6:10     Sioux [5] - 5:20; 6:24;   successful [1] - 17:5
                                                                                                           treat [4] - 10:4; 12:21,
   22:17                    revocations [2] - 6:9;     7:17; 9:6; 17:4          superficial [2] - 14:2
                                                                                                             25; 15:22
  reasoning [1] - 15:5        13:3                    site [1] - 12:23          superficially [1] -
                                                                                                           treated [1] - 13:17
  Rebecca [1] - 21:15       revoke [1] - 24:12        sitting [1] - 4:21         15:18
                                                                                                           treating [2] - 11:13;
  receive [2] - 5:17, 25    Revoke [2] - 5:23;        situation [3] - 13:4;     supervised [4] - 5:23;
                                                                                                             12:17
  received [3] - 6:7, 10;     25:7                     24:19; 25:21              25:7, 13
                                                                                                           Treatment [2] - 6:24;
   19:22                    rights [1] - 20:19        situations [1] - 20:15    supervision [2] -
                                                                                                             9:7
  recently [3] - 8:8;       room [2] - 14:23; 15:2    six [9] - 17:8, 11;        10:13; 19:20
                                                                                                           treatment [38] - 7:1;
   9:12; 15:24              rooted [1] - 15:20         21:24; 22:1, 14          supervisor [3] - 7:17,
                                                                                                             8:22, 25; 9:15;
  recognition [1] - 11:9    Rosebud [15] - 5:20;      sixteen [1] - 13:10        19; 9:22
                                                                                                             10:20; 12:14, 17, 19,
  Recommendation [1]          6:24; 7:17, 25; 8:4;    skills [1] - 13:23        Supplemental [1] -
                                                                                                             24; 13:1, 5, 21;
   - 25:6                     9:6; 10:22; 11:19;      smacks [1] - 20:9          5:18
                                                                                                             15:11; 16:6, 8, 18;
  Recommendations             17:4; 18:10; 24:1;      social [1] - 13:23        supposed [1] - 9:25
                                                                                                             17:2, 10, 18, 23, 25;
   [1] - 5:22                 25:22; 26:14, 16        sorry [1] - 19:2          suppressing [1] -
                                                                                                             18:2-4, 9, 13; 19:15;
  recommended [1] -         run [3] - 24:14; 25:18;   sounds [3] - 12:14,        14:13
                                                                                                             20:2; 21:8, 17, 20,
   12:12                      27:1                     21; 24:1                 surplus [1] - 8:17
                                                                                                             25; 22:21; 23:11, 13,
  recovery [2] - 16:17,     running [2] - 23:19;      sources [1] - 8:23        surrounded [1] -
                                                                                                             17
   25                         26:2                    South [4] - 8:24;          11:10
                                                                                                           treats [1] - 20:4
  reduced [1] - 8:25                                   10:23; 11:3; 24:6        survive [1] - 17:17
                                                                                                           tribal [3] - 9:11; 24:3;
  reengage [1] - 10:18                 S              sovereignty [2] - 9:11;   sustain [1] - 16:25
                                                                                                             25:9
  referred [1] - 12:12                                 24:4                     sustained [1] - 16:17
                                                                                                           Tribe [6] - 5:21; 6:24;
  refused [1] - 16:1                                  specialist [1] - 8:3      swinging [1] - 19:24         9:12; 17:4; 18:11;
                            safety [4] - 19:25;




                                           CONNIE HECKENLAIBLE, RPR
Case 1:21-mc-00001-CBK Document 11-3 Filed 06/09/21 Page 34 of 34 PageID #: 123
                                                                             5


    24:7
                                        W
  Tribe's [5] - 7:17; 8:8,
    22; 9:6, 14
  tried [4] - 20:16; 22:9,   wagon [1] - 23:14
    21; 24:22                wait [1] - 25:24
  tries [1] - 20:10          walking [1] - 20:2
  true [4] - 2:17; 6:3;      wants [2] - 22:16;
    24:8, 25                  26:16
  Trump [1] - 12:10          ways [1] - 22:25
  turned [1] - 15:15         webinars [1] - 12:23
  TURNER [18] - 2:2, 18;     weekly [1] - 14:9
    6:6, 18, 20, 23; 7:3,    weeks [9] - 13:5, 10;
    6, 10; 9:18; 18:18,       15:8; 18:8; 21:22;
    25; 19:2, 5; 21:2;        23:1, 21
    22:20; 23:10; 26:21      wherein [1] - 19:11
  turner [1] - 21:1          White [4] - 5:13, 17;
  Turner [5] - 2:17; 5:15;    12:9; 25:2
    23:25; 24:11; 26:14      willing [2] - 8:10; 16:3
  twenty [1] - 22:15         window [1] - 17:16
  twists [1] - 20:9          Winner [1] - 10:6
  two [8] - 8:25; 12:23;     withdrawal [2] - 13:19
    15:1, 8; 18:8; 19:20;    witness [2] - 26:5, 15
    26:1, 12                 Witness [1] - 18:24
  two-hour [1] - 12:23       won [1] - 11:8


             U                          Z

  U.S [1] - 5:2              Zoom [1] - 12:23
  ultimately [1] - 20:8
  unbelievable [1] -
   24:2
  uncertain [1] - 9:17
  underlying [1] - 19:13
  unfortunately [2] -
   24:25; 25:12
  unit [1] - 7:17
  United [2] - 5:12, 15
  unless [4] - 3:25; 4:15;
   21:19; 23:12
  upbringing [2] -
   13:23; 15:13
  upset [1] - 14:21
  useful [1] - 17:18

             V

  vaccinated [9] - 2:14,
   22; 3:12; 4:1, 8, 16,
   22; 5:3; 6:21
  variety [1] - 8:5
  versus [1] - 5:13
  violence [6] - 15:14;
   19:17; 21:12; 22:4,
   13; 25:11
  violent [2] - 21:13;
   23:5




                                            CONNIE HECKENLAIBLE, RPR
